DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Terminal Disclaimer

2.	The terminal disclaimer filed on October 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number US 10286441 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement

3.	The information disclosure statement filed on September 19, 2021 has been 

Response to Amendment

4.	The Amendment filed October 19, 2021 has been entered.  Claims 1, 6, 8, 13, 15, and 20 have been amended.  Claims 2, 9, and 16 have been cancelled.  Claims 1, 3-8, 10-15, and 17-20 remain pending in the application.  Applicant’s filed Terminal Disclaimer for US 10286441 has overcome the Double Patenting rejections over US 10286441 previously set forth in the Office Action mailed July 19, 2021. Since only the Terminal Disclaimer for US 10286441 has been filed, the double patenting rejections of Applications No. 16/721835, No. 16/721811, and No. 17/087658 being maintained as following.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created 5doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
6.	Claims 1, and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-7 (see claims 1, 2, 3, 4, and 6-7) of copending Application No. 16/721835 (USPAP 20200252033) in view of Mihelich et al. U.S. Patent Application Publication 20110228945 (hereinafter, “Mihelich”, 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Regarding claim 1, Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 teaches:
		receiving an audio signal from a feedback path of a feedback compressor circuit; determining whether an auxiliary attenuation value applied to the feedback compressor circuit has changed since a last audio signal was received; responsive to determining the auxiliary value has changed (see Claim 1 of 16/721835); operating the LPF; modifying the LPF; applying the LPF (Claims 3, 4, 6 of 16/721835).
	However, Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 does not explicitly disclose responsive to determining that the auxiliary attenuation value has changed; determining a current operational value of the LPF needs to be modified.
	Mihelich teaches audio power management system (see Title) teaches responsive to determining that the auxiliary attenuation value has changed (the real-time parameter estimator 302 may include parameters to control how quickly the estimated operational characteristics are adjusted or evolved as the real-time actual values change, par [0046], see Mihelich); determining a current operational value of the LPF needs to be modified (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, e.g. negative 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio power management system taught by Mihelich with the method of Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 such that to obtain responsive to determining that the auxiliary attenuation value has changed; determining a current operational value of the LPF needs to be modified as claimed for purpose of providing an equipment protection function, a power conservation function, as suggested by Mihelich in paragraph [0061].
	However, Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view of Mihelich does not explicitly disclose a current operational value being a current operational state value; responsive to determining the auxiliary attenuation value has increased or decreased, changing the operational state value of the LPF by a value that is directly proportional to the change in the auxiliary attenuation value; modifying the current operational state value of the LPF; and applying the audio signal to the modified LPF.
	Krishnapura teaches circuits with dynamic biasing (see Title) in which with reference to Fig. 3, a feedback path 308 connects the output of the dynamically biased circuit 306 to the negative input of the differencing block 302. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura).  Since the low-pass filter's time constant is much longer than the input period, y does not drop appreciably in one cycle of the input u. Therefore, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuits with dynamic biasing taught by Krishnapura with the method of Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view of Mihelich such that to obtain a current operational value being a current operational state value as claimed for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
	Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view Mihelich in view of Krishnapura, as modified, further teaches modifying the operational state value of the LPF (the compressor and expander, together with a modified feedback path 1510, form a low-pass filter that is equivalent to the linear filter of FIG. 15a and realizes the transfer function H(s) given above (par [0083], see Krishnapura); and applying the audio signal to the modified LPF (the limiter 116 may control a gain or some other adjustable parameter of the power amplifier 104, the audio source 102, or any other component in the audio system in response to receipt of one or more limiting signals, Fig. 1, par [0063], see Mihelich).  The motivation is for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].

	Regarding claim 3, Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view Mihelich in view of Krishnapura teaches the method of claim 1.  Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view Mihelich in view of Krishnapura, as modified, teaches storing a plurality of operational state values of the LPF in a memory (In this example, the gain stage 304 is assumed to have a very large gain--ideally .infin.. The amplified signal w3 enters a dynamically biased circuit 306 which generates an output signal y3. The bias of the dynamically biased circuit 306 is controlled by a bias control 310. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura); the power management system 100 may be implemented with a digital signal processor and associated memory, par [0028], see Mihelich).

	Regarding claim 4, Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view Mihelich in view of Krishnapura teaches the method of claim 3.  Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view Mihelich in view of Krishnapura, as modified, teaches determining a derivative of the auxiliary attenuation value as a basis to modify the operational state value of the LPF (which generally describes a low-pass filter having a bandwidth of a rad/s. FIG. 15b illustrates a general companding equivalent of the low-pass filter in FIG. 15a. A nonlinearity block 1512 having a non-linear function f(v) is used to provide the output y, and an amplifier 1508 having a gain of 1/f'(v), where f'(v), is the derivative of f(v), is used at the input. f(v) serves as an expander, and the amplifier with gain 1/f'(v) serves as a compressor par [0083], see Mihelich).

	Regarding claim 5, Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view Mihelich in view of Krishnapura teaches the method of claim 1.  determining an anti-log conversion of the audio signal prior to applying the audio signal to the LPF (see claim 7 of 16/721835; FIG. 8a illustrates an example of a first-order, log-domain, low-pass filter. Such a filter generally operates by performing a logarithm operation upon an input signal, filtering the resulting logarithmic signal, and performing an exponential (i.e., anti-logarithm) operation upon the filtered signal to restore the filtered, logarithmic signal to an output signal which is linearly related to the input signal, par [0081], see Mihelich). The motivation is for purpose of providing an equipment protection function, a power conservation function, as suggested by Mihelich in paragraph [0061].

	Regarding claim 6, Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view Mihelich in view of Krishnapura teaches the method of claim 1.  Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view Mihelich in view of Krishnapura, as modified, teaches dynamically adjusting the operational state value of the LPF based on a change to a threshold power level (the boundary value may be dynamically updated in real-time based on estimated operational characteristics provided to the load power comparator 150 from the parameter computer 112 on the estimated operational characteristics line 144. For example, the real-time loudspeaker parameters of the loudspeaker 106 may be used by the load power comparator 150 to derive the boundary as a real-time varying value. Alternatively, the boundaries may be a stored value, or derived in real-time by the parameter computer 112 and provided to the load power computer 150 for use in monitoring the thresholds, par [0090], see Mihelich); and filtering the audio signal via the low pass filter (LPF) (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, to model loudspeaker admittance in a high frequency range of the loudspeaker (par [0047], see Mihelich); audio content in the form of a song may be provided on the audio signal line 406, and one of the filters may ascertain the magnitude of energy in the audio signal at a selected frequency, such as 80 Hz, par [0053], see Mihelich). 

	Regarding claim 7, Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view Mihelich in view of Krishnapura teaches the method of claim 1.  Claims 1, 3, 4, and 6 (see claims 1, 2, 3, 4, and 6) of 16/721835 in view Mihelich in view of Krishnapura, as modified, teaches wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal (A current sensor, such as a resistor across the input terminals of the loudspeaker 106, a Hall effect sensor installed in, on or in nearby vicinity to the loudspeaker 106, or any other form of sensor capable of providing a signal representative of current of an audio signal being supplied to the loudspeaker 106 may be used to obtain a variable voltage proportional to the real-time current that is representative of an estimate of the current received by the loudspeaker 106, Fig. 1, par [0032], see  Mihelich).

Claims 8, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 11, and 13-14 (see claims 8-14) of Copending Application No. 16/721835 (USPAP 20200252033) in view of Mihelich et al. U.S. Patent Application Publication 20110228945 (hereinafter, “Mihelich”, previously cited), and further in view of Krishnapura et al. U.S. Patent Application Publication 20030117212 (hereinafter, “Krishnapura”, previously cited). 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Regarding claim 8, Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 teaches:
		a receiver configured to receive an audio signal from a feedback path of a feedback compressor circuit; a processor configured to determine whether an auxiliary attenuation value applied to the feedback compressor circuit has changed since a last audio signal was received; responsive to the determination that the auxiliary value has changed (see Claim 8 of 16/721835);  operating the LPF ; modify the LPF; apply the LPF (10-13 of 16/721835).
	However, Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 does not explicitly disclose responsive to determine that the auxiliary attenuation value has changed; determine a current operational value of the LPF needs to be modified.
	Mihelich teaches audio power management system (see Title) teaches responsive to determine that the auxiliary attenuation value has changed (the real-time parameter estimator 302 may include parameters to control how quickly the estimated  determine a current operational value of the LPF needs to be modified (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, e.g. negative gain, to model loudspeaker admittance in a high frequency range of the loudspeaker, par [0046], see Mihelich).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio power management system taught by Mihelich with the apparatus of Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 such that to obtain responsive to determine that the auxiliary attenuation value has changed; determine a current operational value of the LPF needs to be modified as claimed for purpose of providing an equipment protection function, a power conservation function, as suggested by Mihelich in paragraph [0061].
	However, Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 in view of Mihelich does not explicitly disclose a current operational value being a current operational state value; responsive to determine the auxiliary attenuation value has increased or decreased, change the operational state value of the LPF by a value that is directly proportional to the change in the auxiliary attenuation value; modify the current operational state value of the LPF; and apply the audio signal to the modified LPF.
	Krishnapura teaches circuits with dynamic biasing (see Title) in which with reference to Fig. 3, a feedback path 308 connects the output of the dynamically biased circuit 306 to the negative input of the differencing block 302. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). 3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura).  Since the low-pass filter's time constant is much longer than the input period, y does not drop appreciably in one cycle of the input u. Therefore, in steady state, the output y stays very close to the peak value of the input u, with a small drop between successive input peaks (par [0117], see Krishnapura). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuits with dynamic biasing taught by Krishnapura with the apparatus of Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 in view of Mihelich such that to obtain a current operational value being a current operational state value as claimed for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
	Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 in view Mihelich in view of Krishnapura, as modified, further teaches modify the operational state value of the LPF (the compressor and expander, together with a modified feedback path 1510, form a low-pass filter that is equivalent to the linear filter of FIG. 15a and realizes the transfer function H(s) given above (par [0083], see Krishnapura); and apply the audio signal to the modified LPF (the limiter 116 may control a gain or some other adjustable parameter of the power amplifier 104, the audio source 102, or any other component in the audio system in response to receipt of one or more limiting signals, Fig. 1, par [0063], see Mihelich).  The motivation is for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].

claim 10, Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claims 8, 10, 11, 12, and 13-14 (see claims 8, 10, 11, 13) in view Mihelich in view of Krishnapura, as modified, teaches to store a plurality of operational state values of the LPF in a memory (In this example, the gain stage 304 is assumed to have a very large gain--ideally .infin.. The amplified signal w3 enters a dynamically biased circuit 306 which generates an output signal y3. The bias of the dynamically biased circuit 306 is controlled by a bias control 310. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura); the power management system 100 may be implemented with a digital signal processor and associated memory, par [0028], see Mihelich).

	Regarding claim 11, Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 in view Mihelich in view of Krishnapura teaches the apparatus of claim 10.  Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 in view Mihelich in view of Krishnapura, as modified, teaches to determine a derivative of the auxiliary attenuation value as a basis to modify the operational state value of the LPF (which generally describes a low-pass filter having a bandwidth of a rad/s. FIG. 15b illustrates a general companding equivalent of the low-pass filter in FIG. 15a. A nonlinearity block 1512 having a non-linear function f(v) is used to provide the output y, and an amplifier 1508 having a gain of 1/f'(v), where f'(v), is the derivative of f(v), is used at the input. f(v) serves as an 

	Regarding claim 12, Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claims 8, 10, 11, and 13-14 (see claims 8-14) of 16/721835 in view Mihelich in view of Krishnapura, as modified, teaches to determine an anti-log conversion of the audio signal prior to applying the audio signal to the LPF (see claim 14 of 16/721835; FIG. 8a illustrates an example of a first-order, log-domain, low-pass filter. Such a filter generally operates by performing a logarithm operation upon an input signal, filtering the resulting logarithmic signal, and performing an exponential (i.e., anti-logarithm) operation upon the filtered signal to restore the filtered, logarithmic signal to an output signal which is linearly related to the input signal, par [0081], see Mihelich). The motivation is for purpose of providing an equipment protection function, a power conservation function, as suggested by Mihelich in paragraph [0061]. 

	Regarding claim 13, Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 in view Mihelich in view of Krishnapura, as modified, teaches dynamically adjust the operational state value of the LPF based on a change to a threshold power level (the boundary value may be dynamically updated in real-time based on estimated operational characteristics provided to the load power comparator 150 from the parameter computer 112 on the estimated operational ; and filter the audio signal via the low pass filter (LPF) (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, to model loudspeaker admittance in a high frequency range of the loudspeaker (par [0047], see Mihelich); audio content in the form of a song may be provided on the audio signal line 406, and one of the filters may ascertain the magnitude of energy in the audio signal at a selected frequency, such as 80 Hz, par [0053], see Mihelich). 

	Regarding claim 14, Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claims 8, 10, 11, and 13 (see claims 8-13) of 16/721835 in view Mihelich in view of Krishnapura, as modified, teaches wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal (A current sensor, such as a resistor across the input terminals of the loudspeaker 106, a Hall effect sensor installed in, on or in nearby vicinity to the loudspeaker 106, or any other form of sensor capable of providing a signal representative of current of an audio signal being supplied to the loudspeaker 106 may be used to obtain a variable voltage proportional to the real-time current that is 

8.	Claims 15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17, 18, and 20 of Copending Application No. 16/721835 (USPAP 20200252033) in view of Mihelich et al. U.S. Patent Application Publication 20110228945 (hereinafter, “Mihelich”, previously cited), and further in view of Krishnapura et al. U.S. Patent Application Publication 20030117212 (hereinafter, “Krishnapura”, previously cited). 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Regarding claim 15, Claims 15, 17, 18, and 20 of 16/721835 teaches: A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform:
		receiving an audio signal from a feedback path of a feedback compressor circuit; determining whether an auxiliary attenuation value applied to the feedback compressor circuit has changed since a last audio signal was received; responsive to determining the auxiliary value has changed (see Claim 15 of 16/721835); operating the LPF; modifying the LPF; applying the LPF (see Claims 17, 18, and 20 of 16/721835).
	However, Claims 15, 17, 18, and 20 of 16/721835 does not explicitly disclose responsive to determining that the auxiliary attenuation value has changed; determining a current operational value of the LPF needs to be modified.
	Mihelich teaches audio power management system (see Title) teaches responsive to determining that the auxiliary attenuation value has changed (the real-time parameter estimator 302 may include parameters to control how quickly the estimated operational characteristics are adjusted or evolved as the real-time actual values change, par [0046], see Mihelich); determining a current operational value of the LPF needs to be modified (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, e.g. negative gain, to model loudspeaker admittance in a high frequency range of the loudspeaker, par [0046], see Mihelich).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio power management system taught by Mihelich with the non-transitory computer readable storage medium of claims 15, 17, 18, and 20 of 16/721835 such that to obtain responsive to determining that the auxiliary attenuation value has changed; determining a current operational value of the LPF needs to be modified as claimed for purpose of providing an equipment protection function, a power conservation function, as suggested by Mihelich in paragraph [0061].
	However, Claims 15, 17, 18, and 20 of 16/721835 in view of Mihelich does not explicitly disclose a current operational value being a current operational state value; responsive to determining the auxiliary attenuation value has increased or decreased, changing the operational state value of the LPF by a value that is directly proportional to the change in the auxiliary attenuation value; modifying the current operational state value of the LPF; and applying the audio signal to the modified LPF.
3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura).  Since the low-pass filter's time constant is much longer than the input period, y does not drop appreciably in one cycle of the input u. Therefore, in steady state, the output y stays very close to the peak value of the input u, with a small drop between successive input peaks (par [0117], see Krishnapura). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuits with dynamic biasing taught by Krishnapura with the non-transitory computer readable storage medium of claims 15, 17, 18, and 20 of 16/721835 such that to obtain a current operational value being a current operational state value as claimed for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
	Claims 15, 17, 18, and 20 of 16/721835 in view Mihelich in view of Krishnapura, as modified, further teaches modifying the operational state value of the LPF (the compressor and expander, together with a modified feedback path 1510, form a low-pass filter that is equivalent to the linear filter of FIG. 15a and realizes the transfer function H(s) given above (par [0083], see Krishnapura); and applying the audio signal to the modified LPF (the limiter 116 may control a gain or some other adjustable parameter of the power amplifier 104, the audio source 102, or any other component in the audio system in response to receipt of one or more limiting signals, Fig. 1, par .  The motivation is for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].

	Regarding claim 17, Claims 15, 17, 18, and 20 of 16/721835 in view Mihelich in view of Krishnapura teaches the non-transitory computer readable storage medium of claim 15.  Claims 15, 17, 18, and 20 of 16/721835 in view Mihelich in view of Krishnapura, as modified teaches wherein the processor is further configured to perform: storing a plurality of operational state values of the LPF in a memory (In this example, the gain stage 304 is assumed to have a very large gain--ideally .infin.. The amplified signal w3 enters a dynamically biased circuit 306 which generates an output signal y3. The bias of the dynamically biased circuit 306 is controlled by a bias control 310. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura); the power management system 100 may be implemented with a digital signal processor and associated memory, par [0028], see Mihelich).

	Regarding claim 18, Claims 15, 17, 18, and 20 of 16/721835 in view Mihelich in view of Krishnapura teaches the non-transitory computer readable storage medium of claim 17.  Claims 15, 17, 18, and 20 of 16/721835 in view Mihelich in view of Krishnapura, as modified teaches determining a derivative of the auxiliary attenuation value as a basis to modify the operational state value of the LPF (which generally describes a low-pass filter having a bandwidth of a rad/s. FIG. 15b illustrates a general 

	Regarding claim 19, Claims 15, 17, 18, and 20 of 16/721835 in view Mihelich in view of Krishnapura teaches the non-transitory computer readable storage medium of claim 15.  Claims 15, 17, 18, and 20 of 16/721835 in view Mihelich in view of Krishnapura, as modified teaches determining an anti-log conversion of the audio signal prior to applying the audio signal to the LPF (see claim 20 of 16/721835; FIG. 8a illustrates an example of a first-order, log-domain, low-pass filter. Such a filter generally operates by performing a logarithm operation upon an input signal, filtering the resulting logarithmic signal, and performing an exponential (i.e., anti-logarithm) operation upon the filtered signal to restore the filtered, logarithmic signal to an output signal which is linearly related to the input signal, par [0081], see Mihelich).  The motivation is for purpose of providing an equipment protection function, a power conservation function, as suggested by Mihelich in paragraph [0061].

	Regarding claim 20, Claims 15, 17, 18, and 20 of 16/721835 in view Mihelich in view of Krishnapura teaches the non-transitory computer readable storage medium of claim 15.  Claims 15, 17, 18, and 20 of 16/721835 in view Mihelich in view of Krishnapura, as modified teaches dynamically adjusting the operational state value of the LPF based on a change to a threshold power level (the boundary value may be dynamically updated in real-time based on estimated operational characteristics provided to the load power comparator 150 from the parameter computer 112 on the estimated operational characteristics line 144. For example, the real-time loudspeaker parameters of the loudspeaker 106 may be used by the load power comparator 150 to derive the boundary as a real-time varying value. Alternatively, the boundaries may be a stored value, or derived in real-time by the parameter computer 112 and provided to the load power computer 150 for use in monitoring the thresholds, par [0090], see Mihelich); and filtering the audio signal via the low pass filter (LPF) (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, to model loudspeaker admittance in a high frequency range of the loudspeaker (par [0047], see Mihelich); audio content in the form of a song may be provided on the audio signal line 406, and one of the filters may ascertain the magnitude of energy in the audio signal at a selected frequency, such as 80 Hz, par [0053], see Mihelich). 

9.	Claims 1, and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 6 (see Claims 1-6) of Copending Application No. 16/721811 (USPAP 20200252720)  in view of Mihelich et al. U.S. Patent Application Publication 20110228945 (hereinafter, “Mihelich”, previously cited), and further in view of Krishnapura et al. U.S. Patent Application Publication 20030117212 (hereinafter, “Krishnapura”, previously cited). 


	Regarding claim 1, Claims 1-3 of 16/721811 teaches:
		receiving an audio signal from a feedback path of a feedback compressor circuit; determining whether an auxiliary attenuation value applied to the feedback compressor circuit has changed since a last audio signal was received; responsive to determining the auxiliary value has changed (see Claim 1 of 16/721811); operating the LPF; modifying the LPF; applying the LPF (see Claims 2-3 of 16/721811).
	However, Claims 1-3 of 16/721811 does not explicitly disclose responsive to determining that the auxiliary attenuation value has changed; determining a current operational value of the LPF needs to be modified.
	Mihelich teaches audio power management system (see Title) teaches responsive to determining that the auxiliary attenuation value has changed (the real-time parameter estimator 302 may include parameters to control how quickly the estimated operational characteristics are adjusted or evolved as the real-time actual values change, par [0046], see Mihelich); determining a current operational value of the LPF needs to be modified (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, e.g. negative gain, to model loudspeaker admittance in a high frequency range of the loudspeaker, par [0046], see Mihelich).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio power management responsive to determining that the auxiliary attenuation value has changed; determining a current operational value of the LPF needs to be modified as claimed for purpose of providing an equipment protection function, a power conservation function, as suggested by Mihelich in paragraph [0061].
	However, Claims 1-3 of 16/721811 in view of Mihelich does not explicitly disclose a current operational value being a current operational state value; responsive to determining the auxiliary attenuation value has increased or decreased, changing the operational state value of the LPF by a value that is directly proportional to the change in the auxiliary attenuation value; modifying the current operational state value of the LPF; and applying the audio signal to the modified LPF.
	Krishnapura teaches circuits with dynamic biasing (see Title) in which with reference to Fig. 3, a feedback path 308 connects the output of the dynamically biased circuit 306 to the negative input of the differencing block 302. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura).  Since the low-pass filter's time constant is much longer than the input period, y does not drop appreciably in one cycle of the input u. Therefore, in steady state, the output y stays very close to the peak value of the input u, with a small drop between successive input peaks (par [0117], see Krishnapura). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuits with dynamic biasing taught by Krishnapura with the method of Claims 1-3 of 16/721811 in view of a current operational value being a current operational state value as claimed for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
	Claims 1-3 of 16/721811 in view Mihelich in view of Krishnapura, as modified, further teaches modifying the operational state value of the LPF (the compressor and expander, together with a modified feedback path 1510, form a low-pass filter that is equivalent to the linear filter of FIG. 15a and realizes the transfer function H(s) given above (par [0083], see Krishnapura); and applying the audio signal to the modified LPF (the limiter 116 may control a gain or some other adjustable parameter of the power amplifier 104, the audio source 102, or any other component in the audio system in response to receipt of one or more limiting signals, Fig. 1, par [0063], see Mihelich).  The motivation is for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].

	Regarding claim 3, Claims 1-3 of 16/721811 in view Mihelich in view of Krishnapura teaches the method of claim 1.  Claims 1-3 of 16/721811 in view Mihelich in view of Krishnapura, as modified, teaches storing a plurality of operational state values of the LPF in a memory (In this example, the gain stage 304 is assumed to have a very large gain--ideally .infin.. The amplified signal w3 enters a dynamically biased circuit 306 which generates an output signal y3. The bias of the dynamically biased circuit 306 is controlled by a bias control 310. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], .

	Regarding claim 4, Claims 1-3 of 16/721811 in view Mihelich in view of Krishnapura teaches the method of claim 3.  Claims 1-3 of 16/721811 in view Mihelich in view of Krishnapura, as modified, teaches determining a derivative of the auxiliary attenuation value as a basis to modify the operational state value of the LPF (which generally describes a low-pass filter having a bandwidth of a rad/s. FIG. 15b illustrates a general companding equivalent of the low-pass filter in FIG. 15a. A nonlinearity block 1512 having a non-linear function f(v) is used to provide the output y, and an amplifier 1508 having a gain of 1/f'(v), where f'(v), is the derivative of f(v), is used at the input. f(v) serves as an expander, and the amplifier with gain 1/f'(v) serves as a compressor par [0083], see Mihelich).

	Regarding claim 5, Claims 1-3 of 16/721811 in view Mihelich in view of Krishnapura teaches the method of claim 1.  Claims 1-3, and 6 (see claims 1-4, and 6) of 16/721811 in view Mihelich in view of Krishnapura, as modified, teaches determining an anti-log conversion of the audio signal prior to applying the audio signal to the LPF (see Claim 6 of16/721811; FIG. 8a illustrates an example of a first-order, log-domain, low-pass filter. Such a filter generally operates by performing a logarithm operation upon an input signal, filtering the resulting logarithmic signal, and performing an exponential (i.e., anti-logarithm) operation upon the filtered signal to restore the filtered, logarithmic signal to an output signal which is linearly related to the input signal, par 

	Regarding claim 6, Claims 1-3 of 16/721811 in view Mihelich in view of Krishnapura teaches the method of claim 1.  Claims 1-3 of 16/721811 in view Mihelich in view of Krishnapura, as modified, teaches dynamically adjusting the operational state value of the LPF based on a change to a threshold power level (the boundary value may be dynamically updated in real-time based on estimated operational characteristics provided to the load power comparator 150 from the parameter computer 112 on the estimated operational characteristics line 144. For example, the real-time loudspeaker parameters of the loudspeaker 106 may be used by the load power comparator 150 to derive the boundary as a real-time varying value. Alternatively, the boundaries may be a stored value, or derived in real-time by the parameter computer 112 and provided to the load power computer 150 for use in monitoring the thresholds, par [0090], see Mihelich); and filtering the audio signal via the low pass filter (LPF) (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, to model loudspeaker admittance in a high frequency range of the loudspeaker (par [0047], see Mihelich); audio content in the form of a song may be provided on the audio signal line 406, and one of the filters may ascertain the magnitude of energy in the audio signal at a selected frequency, such as 80 Hz, par [0053], see Mihelich). 

claim 7, Claims 1-3 of 16/721811 in view Mihelich in view of Krishnapura teaches the method of claim 1.  Claims 1-3 of 16/721811 in view Mihelich in view of Krishnapura, as modified, teaches wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal (A current sensor, such as a resistor across the input terminals of the loudspeaker 106, a Hall effect sensor installed in, on or in nearby vicinity to the loudspeaker 106, or any other form of sensor capable of providing a signal representative of current of an audio signal being supplied to the loudspeaker 106 may be used to obtain a variable voltage proportional to the real-time current that is representative of an estimate of the current received by the loudspeaker 106, Fig. 1, par [0032], see  Mihelich).

10.	Claims 8, and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 10, and 13 of Copending Application No. 16/721811 (USPAP 20200252720) in view of Mihelich et al. U.S. Patent Application Publication 20110228945 (hereinafter, “Mihelich”, previously cited), and further in view of Krishnapura et al. U.S. Patent Application Publication 20030117212 (hereinafter, “Krishnapura”, previously cited). 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Regarding claim 8, Claims 8-10 of 16/721811 teaches:
a receiver configured to receive an audio signal from a feedback path of a feedback compressor circuit; a processor configured to determine whether an auxiliary attenuation value applied to the feedback compressor circuit has changed since a last audio signal was received; responsive to the determination that the auxiliary value has changed (see Claim 8 of 16/721811);  operating the LPF; modify the LPF; apply the LPF (see Claims 9-10 of 16/721811).
	However, Claims 8-10 of 16/721811 does not explicitly disclose responsive to determine that the auxiliary attenuation value has changed; determine a current operational value of the LPF needs to be modified.
	Mihelich teaches audio power management system (see Title) teaches responsive to determine that the auxiliary attenuation value has changed (the real-time parameter estimator 302 may include parameters to control how quickly the estimated operational characteristics are adjusted or evolved as the real-time actual values change, par [0046], see Mihelich); determine a current operational value of the LPF needs to be modified (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, e.g. negative gain, to model loudspeaker admittance in a high frequency range of the loudspeaker, par [0046], see Mihelich).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio power management system taught by Mihelich with the apparatus of Claims 8-10 of 16/721811 such that to obtain responsive to determine that the auxiliary attenuation value has changed; determine a current operational value of the LPF needs to be modified as claimed for 
	However, Claims 8-10 of 16/721811 in view of Mihelich does not explicitly disclose a current operational value being a current operational state value; responsive to determine the auxiliary attenuation value has increased or decreased, change the operational state value of the LPF by a value that is directly proportional to the change in the auxiliary attenuation value; modify the current operational state value of the LPF; and apply the audio signal to the modified LPF.
	Krishnapura teaches circuits with dynamic biasing (see Title) in which with reference to Fig. 3, a feedback path 308 connects the output of the dynamically biased circuit 306 to the negative input of the differencing block 302. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura).  Since the low-pass filter's time constant is much longer than the input period, y does not drop appreciably in one cycle of the input u. Therefore, in steady state, the output y stays very close to the peak value of the input u, with a small drop between successive input peaks (par [0117], see Krishnapura). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuits with dynamic biasing taught by Krishnapura with the apparatus of Claim 13 (see claims 8, 12, 13) of the ‘441 patent in view of Mihelich such that to obtain a current operational value being a current operational state value as claimed for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
modify the operational state value of the LPF (the compressor and expander, together with a modified feedback path 1510, form a low-pass filter that is equivalent to the linear filter of FIG. 15a and realizes the transfer function H(s) given above (par [0083], see Krishnapura); and apply the audio signal to the modified LPF (the limiter 116 may control a gain or some other adjustable parameter of the power amplifier 104, the audio source 102, or any other component in the audio system in response to receipt of one or more limiting signals, Fig. 1, par [0063], see Mihelich).  The motivation is for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].

	Regarding claim 10, Claims 8-10 of 16/721811 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claims 8-10 of 16/721811 in view Mihelich in view of Krishnapura, as modified, teaches to store a plurality of operational state values of the LPF in a memory (In this example, the gain stage 304 is assumed to have a very large gain--ideally .infin.. The amplified signal w3 enters a dynamically biased circuit 306 which generates an output signal y3. The bias of the dynamically biased circuit 306 is controlled by a bias control 310. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura); the power management system 100 may be implemented with a digital signal processor and associated memory, par [0028], see Mihelich).

	Regarding claim 11, Claims 8-10 of 16/721811 in view Mihelich in view of Krishnapura teaches the apparatus of claim 10.  Claims 8-10 of 16/721811 in view Mihelich in view of Krishnapura, as modified, teaches to determine a derivative of the auxiliary attenuation value as a basis to modify the operational state value of the LPF (which generally describes a low-pass filter having a bandwidth of a rad/s. FIG. 15b illustrates a general companding equivalent of the low-pass filter in FIG. 15a. A nonlinearity block 1512 having a non-linear function f(v) is used to provide the output y, and an amplifier 1508 having a gain of 1/f'(v), where f'(v), is the derivative of f(v), is used at the input. f(v) serves as an expander, and the amplifier with gain 1/f'(v) serves as a compressor par [0083], see Mihelich).

	Regarding claim 12, Claims 8-10 of 16/721811 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claim 8-10, and 13 (see claims 8-13) of 16/721811 in view Mihelich in view of Krishnapura, as modified, teaches to determine an anti-log conversion of the audio signal prior to applying the audio signal to the LPF (see Claim 13 of16/721811; FIG. 8a illustrates an example of a first-order, log-domain, low-pass filter. Such a filter generally operates by performing a logarithm operation upon an input signal, filtering the resulting logarithmic signal, and performing an exponential (i.e., anti-logarithm) operation upon the filtered signal to restore the filtered, logarithmic signal to an output signal which is linearly related to the input signal, par [0081], see Mihelich).  The motivation is for purpose of providing an equipment protection function, a power conservation function, as suggested by Mihelich in paragraph [0061].

	Regarding claim 13, Claim 8-10 of 16/721811 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claim 8-10 of 16/721811 in view Mihelich in view of Krishnapura, as modified, teaches dynamically adjust the operational state value of the LPF based on a change to a threshold power level (the boundary value may be dynamically updated in real-time based on estimated operational characteristics provided to the load power comparator 150 from the parameter computer 112 on the estimated operational characteristics line 144. For example, the real-time loudspeaker parameters of the loudspeaker 106 may be used by the load power comparator 150 to derive the boundary as a real-time varying value. Alternatively, the boundaries may be a stored value, or derived in real-time by the parameter computer 112 and provided to the load power computer 150 for use in monitoring the thresholds, par [0090], see Mihelich); and filter the audio signal via the low pass filter (LPF) (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, to model loudspeaker admittance in a high frequency range of the loudspeaker (par [0047], see Mihelich); audio content in the form of a song may be provided on the audio signal line 406, and one of the filters may ascertain the magnitude of energy in the audio signal at a selected frequency, such as 80 Hz, par [0053], see Mihelich). 

	Regarding claim 14, Claim 8-10 of 16/721811 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claim 8-10 of 16/721811 in view Mihelich in view of Krishnapura, as modified, teaches wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal (A current sensor, such as a resistor across the input terminals of the loudspeaker 106, a Hall effect sensor installed in, on or in nearby vicinity to the loudspeaker 106, or any other form of sensor capable of providing a signal representative of current of an audio signal being supplied to the loudspeaker 106 may be used to obtain a variable voltage proportional to the real-time current that is representative of an estimate of the current received by the loudspeaker 106, Fig. 1, par [0032], see  Mihelich).

11.	Claims 15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 17, and 20 (see claims 15-18, and 20) of Copending Application No. 16/721811 (USPAP 20200252720) in view of Mihelich et al. U.S. Patent Application Publication 20110228945 (hereinafter, “Mihelich”, previously cited), and further in view of Krishnapura et al. U.S. Patent Application Publication 20030117212 (hereinafter, “Krishnapura”, previously cited). 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Regarding claim 15, Claims 15, 16, and 17 of 16/721811 teaches: A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform:
receiving an audio signal from a feedback path of a feedback compressor circuit; determining whether an auxiliary attenuation value applied to the feedback compressor circuit has changed since a last audio signal was received; responsive to determining the auxiliary value has changed (see Claim 15 of 16/721811); operating the LPF; modifying the LPF; applying the LPF (see Claims 16-17 of 16/721811).
	However, Claims 15, 16, and 17 of 16/721811 does not explicitly disclose responsive to determining that the auxiliary attenuation value has changed; determining a current operational value of the LPF needs to be modified.
	Mihelich teaches audio power management system (see Title) teaches responsive to determining that the auxiliary attenuation value has changed (the real-time parameter estimator 302 may include parameters to control how quickly the estimated operational characteristics are adjusted or evolved as the real-time actual values change, par [0046], see Mihelich); determining a current operational value of the LPF needs to be modified (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, e.g. negative gain, to model loudspeaker admittance in a high frequency range of the loudspeaker, par [0046], see Mihelich).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio power management system taught by Mihelich with the non-transitory computer readable storage medium of claims 15, 16, and 17 of 16/721811 such that to obtain responsive to determining that the auxiliary attenuation value has changed; determining a current operational value of the LPF needs to be modified as claimed for purpose of providing an equipment 
	However, Claims 15, 16, and 17 of 16/721811 in view of Mihelich does not explicitly disclose a current operational value being a current operational state value; responsive to determining the auxiliary attenuation value has increased or decreased, changing the operational state value of the LPF by a value that is directly proportional to the change in the auxiliary attenuation value; modifying the current operational state value of the LPF; and applying the audio signal to the modified LPF.
	Krishnapura teaches circuits with dynamic biasing (see Title) in which with reference to Fig. 3, a feedback path 308 connects the output of the dynamically biased circuit 306 to the negative input of the differencing block 302. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura).  Since the low-pass filter's time constant is much longer than the input period, y does not drop appreciably in one cycle of the input u. Therefore, in steady state, the output y stays very close to the peak value of the input u, with a small drop between successive input peaks (par [0117], see Krishnapura). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuits with dynamic biasing taught by Krishnapura with the non-transitory computer readable storage medium of claims 15, 16, and 17 of 16/721811 such that to obtain a current operational value being a current operational state value as claimed for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
modifying the operational state value of the LPF (the compressor and expander, together with a modified feedback path 1510, form a low-pass filter that is equivalent to the linear filter of FIG. 15a and realizes the transfer function H(s) given above (par [0083], see Krishnapura); and applying the audio signal to the modified LPF (the limiter 116 may control a gain or some other adjustable parameter of the power amplifier 104, the audio source 102, or any other component in the audio system in response to receipt of one or more limiting signals, Fig. 1, par [0063], see Mihelich).  The motivation is for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].

	Regarding claim 17, Claims 15, 16, and 17 of 16/721811 in view Mihelich in view of Krishnapura teaches the non-transitory computer readable storage medium of claim 15.  Claims 15, 16, and 17 of 16/721811 in view Mihelich in view of Krishnapura, as modified teaches wherein the processor is further configured to perform: storing a plurality of operational state values of the LPF in a memory (In this example, the gain stage 304 is assumed to have a very large gain--ideally .infin.. The amplified signal w3 enters a dynamically biased circuit 306 which generates an output signal y3. The bias of the dynamically biased circuit 306 is controlled by a bias control 310. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura); the power management system 100 may be 

	Regarding claim 18, Claims 15, 16, and 17 of 16/721811 in view Mihelich in view of Krishnapura teaches the non-transitory computer readable storage medium of claim 17.  15, 16, and 17 of 16/721811 in view Mihelich in view of Krishnapura, as modified teaches determining a derivative of the auxiliary attenuation value as a basis to modify the operational state value of the LPF (which generally describes a low-pass filter having a bandwidth of a rad/s. FIG. 15b illustrates a general companding equivalent of the low-pass filter in FIG. 15a. A nonlinearity block 1512 having a non-linear function f(v) is used to provide the output y, and an amplifier 1508 having a gain of 1/f'(v), where f'(v), is the derivative of f(v), is used at the input. f(v) serves as an expander, and the amplifier with gain 1/f'(v) serves as a compressor par [0083], see Mihelich).

	Regarding claim 19, Claims 15, 16, and 17 of 16/721811 in view Mihelich in view of Krishnapura teaches the non-transitory computer readable storage medium of claim 15.  Claims 15, 16, 17, 18, and 20 of 16/721811 in view Mihelich in view of Krishnapura, as modified teaches determining an anti-log conversion of the audio signal prior to applying the audio signal to the LPF (see claim 20 of 16/721811; FIG. 8a illustrates an example of a first-order, log-domain, low-pass filter. Such a filter generally operates by performing a logarithm operation upon an input signal, filtering the resulting logarithmic signal, and performing an exponential (i.e., anti-logarithm) operation upon the filtered signal to restore the filtered, logarithmic signal to an output signal which is linearly 

	Regarding claim 20, Claims 15, 16, and 17 of 16/721811 in view Mihelich in view of Krishnapura teaches the non-transitory computer readable storage medium of claim 15.  Claims 15, 16, and 17 of 16/721811 in view Mihelich in view of Krishnapura, as modified teaches dynamically adjusting the operational state value of the LPF based on a change to a threshold power level (the boundary value may be dynamically updated in real-time based on estimated operational characteristics provided to the load power comparator 150 from the parameter computer 112 on the estimated operational characteristics line 144. For example, the real-time loudspeaker parameters of the loudspeaker 106 may be used by the load power comparator 150 to derive the boundary as a real-time varying value. Alternatively, the boundaries may be a stored value, or derived in real-time by the parameter computer 112 and provided to the load power computer 150 for use in monitoring the thresholds, par [0090], see Mihelich); and filtering the audio signal via the low pass filter (LPF) (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, to model loudspeaker admittance in a high frequency range of the loudspeaker (par [0047], see Mihelich); audio content in the form of a song may be provided on the audio signal line 406, and one of the filters may ascertain the magnitude of energy in the audio signal at a selected frequency, such as 80 Hz, par [0053], see Mihelich). 

Claims 1, and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of Copending Application No. 17/087658 (USPAP 20210050823) in view of Mihelich et al. U.S. Patent Application Publication 20110228945 (hereinafter, “Mihelich”, previously cited), and further in view of Krishnapura et al. U.S. Patent Application Publication 20030117212 (hereinafter, “Krishnapura”, previously cited). 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Regarding claim 1, Claims 1, 5, 6 of 17/087658 teaches:
		receiving an audio signal from a feedback path of a feedback compressor circuit; determining whether an auxiliary attenuation value applied to the feedback compressor circuit has changed since a last audio signal was received; responsive to determining the auxiliary value has changed (see Claim 1 of 17/087658);  operating the LPF; modifying the LPF; applying the LPF (see Claims 5-6 of 17/087658).
	However, Claims 1, 5, 6 of 17/087658 patent does not explicitly disclose responsive to determining that the auxiliary attenuation value has changed; determining a current operational value of the LPF needs to be modified.
	Mihelich teaches audio power management system (see Title) teaches responsive to determining that the auxiliary attenuation value has changed (the real-time parameter estimator 302 may include parameters to control how quickly the estimated operational characteristics are adjusted or evolved as the real-time actual values change, par [0046], see Mihelich); determining a current operational value of the LPF needs to be modified (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, e.g. negative gain, to model loudspeaker admittance in a high frequency range of the loudspeaker, par [0046], see Mihelich).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio power management system taught by Mihelich with the method of Claims 1, 5, 6 of 17/087658 such that to obtain responsive to determining that the auxiliary attenuation value has changed; determining a current operational value of the LPF needs to be modified as claimed for purpose of providing an equipment protection function, a power conservation function, as suggested by Mihelich in paragraph [0061].
	However, Claims 1, 5, 6 of 17/087658 in view of Mihelich does not explicitly disclose a current operational value being a current operational state value; responsive to determining the auxiliary attenuation value has increased or decreased, changing the operational state value of the LPF by a value that is directly proportional to the change in the auxiliary attenuation value; modifying the current operational state value of the LPF; and applying the audio signal to the modified LPF.
	Krishnapura teaches circuits with dynamic biasing (see Title) in which with reference to Fig. 3, a feedback path 308 connects the output of the dynamically biased circuit 306 to the negative input of the differencing block 302. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura).  Since the low-pass filter's time constant is much longer 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuits with dynamic biasing taught by Krishnapura with the method of Claims 1, 5, 6 of 17/087658 in view of Mihelich such that to obtain a current operational value being a current operational state value as claimed for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
	Claims 1, 5, 6 of 17/087658 in view Mihelich in view of Krishnapura, as modified, further teaches modifying the operational state value of the LPF (the compressor and expander, together with a modified feedback path 1510, form a low-pass filter that is equivalent to the linear filter of FIG. 15a and realizes the transfer function H(s) given above (par [0083], see Krishnapura); and applying the audio signal to the modified LPF (the limiter 116 may control a gain or some other adjustable parameter of the power amplifier 104, the audio source 102, or any other component in the audio system in response to receipt of one or more limiting signals, Fig. 1, par [0063], see Mihelich).  The motivation is for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].

	Regarding claim 3, Claims 1, 5, 6 of 17/087658 in view Mihelich in view of Krishnapura teaches the method of claim 1.  Claims 1, 5, 6 of 17/087658 in view Mihelich in view of Krishnapura, as modified, teaches storing a plurality of operational state values of the LPF in a memory (In this example, the gain stage 304 is assumed to have a very large gain--ideally .infin.. The amplified signal w3 enters a dynamically biased circuit 306 which generates an output signal y3. The bias of the dynamically biased circuit 306 is controlled by a bias control 310. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura); the power management system 100 may be implemented with a digital signal processor and associated memory, par [0028], see Mihelich).

	Regarding claim 4, Claims 1, 5, 6 of 17/087658 in view Mihelich in view of Krishnapura teaches the method of claim 3.  Claims 1, 5, 6 of 17/087658 in view Mihelich in view of Krishnapura, as modified, teaches determining a derivative of the auxiliary attenuation value as a basis to modify the operational state value of the LPF (which generally describes a low-pass filter having a bandwidth of a rad/s. FIG. 15b illustrates a general companding equivalent of the low-pass filter in FIG. 15a. A nonlinearity block 1512 having a non-linear function f(v) is used to provide the output y, and an amplifier 1508 having a gain of 1/f'(v), where f'(v), is the derivative of f(v), is used at the input. f(v) serves as an expander, and the amplifier with gain 1/f'(v) serves as a compressor par [0083], see Mihelich).

	Regarding claim 5, Claims 1, 5, 6 of 17/087658 in view Mihelich in view of Krishnapura teaches the method of claim 1.  Claims 1, 5, 6 of 17/087658 in view Mihelich in view of Krishnapura, as modified, teaches determining an anti-log conversion of the audio signal prior to applying the audio signal to the LPF (FIG. 8a illustrates an example of a first-order, log-domain, low-pass filter. Such a filter generally operates by performing a logarithm operation upon an input signal, filtering the resulting logarithmic signal, and performing an exponential (i.e., anti-logarithm) operation upon the filtered signal to restore the filtered, logarithmic signal to an output signal which is linearly related to the input signal, par [0081], see Mihelich).

	Regarding claim 6, Claims 1, 5, 6 of 17/087658t in view Mihelich in view of Krishnapura teaches the method of claim 1.  Claims 1, 5, 6 of 17/087658 in view Mihelich in view of Krishnapura, as modified, teaches dynamically adjusting the operational state value of the LPF based on a change to a threshold power level (the boundary value may be dynamically updated in real-time based on estimated operational characteristics provided to the load power comparator 150 from the parameter computer 112 on the estimated operational characteristics line 144. For example, the real-time loudspeaker parameters of the loudspeaker 106 may be used by the load power comparator 150 to derive the boundary as a real-time varying value. Alternatively, the boundaries may be a stored value, or derived in real-time by the parameter computer 112 and provided to the load power computer 150 for use in monitoring the thresholds, par [0090], see Mihelich); and filtering the audio signal via the low pass filter (LPF) (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, to model loudspeaker admittance in a high frequency range of the loudspeaker (par [0047], see Mihelich); audio content in the form of a song may be provided on the audio signal line 406, and 

	Regarding claim 7, Claims 1, 5, 6 of 17/087658 in view Mihelich in view of Krishnapura teaches the method of claim 1.  Claims 1, 5, 6 of 17/087658 in view Mihelich in view of Krishnapura, as modified, teaches wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal (A current sensor, such as a resistor across the input terminals of the loudspeaker 106, a Hall effect sensor installed in, on or in nearby vicinity to the loudspeaker 106, or any other form of sensor capable of providing a signal representative of current of an audio signal being supplied to the loudspeaker 106 may be used to obtain a variable voltage proportional to the real-time current that is representative of an estimate of the current received by the loudspeaker 106, Fig. 1, par [0032], see  Mihelich).

13.	Claims 8, 10-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12, and 13 of Copending Application No. 17/087658 (USPAP 20210050823) in view of Mihelich et al. U.S. Patent Application Publication 20110228945 (hereinafter, “Mihelich”, previously cited), and further in view of Krishnapura et al. U.S. Patent Application Publication 20030117212 (hereinafter, “Krishnapura”, previously cited). 


	Regarding claim 8, Claim 13 (see claims 8, 12, 13) of 17/087658 teaches:
		a receiver configured to receive an audio signal from a feedback path of a feedback compressor circuit; a processor configured to determine whether an auxiliary attenuation value applied to the feedback compressor circuit has changed since a last audio signal was received; responsive to the determination that the auxiliary value has changed (see Claim 8 of 17/087658);  operating the LPF; modify the LPF; apply the LPF (see Claims 12-13 of 17/087658);
	However, Claim 13 (see claims 8, 12, 13) of 17/087658 does not explicitly disclose responsive to determine that the auxiliary attenuation value has changed; determine a current operational value of the LPF needs to be modified.
	Mihelich teaches audio power management system (see Title) teaches responsive to determine that the auxiliary attenuation value has changed (the real-time parameter estimator 302 may include parameters to control how quickly the estimated operational characteristics are adjusted or evolved as the real-time actual values change, par [0046], see Mihelich); determine a current operational value of the LPF needs to be modified (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, e.g. negative gain, to model loudspeaker admittance in a high frequency range of the loudspeaker, par [0046], see Mihelich).
responsive to determine that the auxiliary attenuation value has changed; determine a current operational value of the LPF needs to be modified as claimed for purpose of providing an equipment protection function, a power conservation function, as suggested by Mihelich in paragraph [0061].
	However, Claim 13 (see claims 8, 12, 13) of 17/087658 in view of Mihelich does not explicitly disclose a current operational value being a current operational state value; responsive to determine the auxiliary attenuation value has increased or decreased, change the operational state value of the LPF by a value that is directly proportional to the change in the auxiliary attenuation value; modify the current operational state value of the LPF; and apply the audio signal to the modified LPF.
	Krishnapura teaches circuits with dynamic biasing (see Title) in which with reference to Fig. 3, a feedback path 308 connects the output of the dynamically biased circuit 306 to the negative input of the differencing block 302. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura).  Since the low-pass filter's time constant is much longer than the input period, y does not drop appreciably in one cycle of the input u. Therefore, in steady state, the output y stays very close to the peak value of the input u, with a small drop between successive input peaks (par [0117], see Krishnapura). 
a current operational value being a current operational state value as claimed for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
	Claim 13 (see claims 8, 12, 13) of 17/087658 in view Mihelich in view of Krishnapura, as modified, further teaches modify the operational state value of the LPF (the compressor and expander, together with a modified feedback path 1510, form a low-pass filter that is equivalent to the linear filter of FIG. 15a and realizes the transfer function H(s) given above (par [0083], see Krishnapura); and apply the audio signal to the modified LPF (the limiter 116 may control a gain or some other adjustable parameter of the power amplifier 104, the audio source 102, or any other component in the audio system in response to receipt of one or more limiting signals, Fig. 1, par [0063], see Mihelich).  The motivation is for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].

	Regarding claim 10, Claim 13 (see claims 8, 12, 13) of 17/087658 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claim 13 (see claims 8, 12, 13) of 17/087658 in view Mihelich in view of Krishnapura, as modified, teaches to store a plurality of operational state values of the LPF in a memory (In this example, the gain stage 304 is assumed to have a very large gain--ideally .infin.. The amplified signal w3 enters a dynamically biased circuit 306 which generates an output signal y3. The bias 3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura); the power management system 100 may be implemented with a digital signal processor and associated memory, par [0028], see Mihelich).

	Regarding claim 11, Claim 13 (see claims 8, 12, 13) of 17/087658 in view Mihelich in view of Krishnapura teaches the apparatus of claim 10.  Claim 13 (see claims 8, 12, 13) of 17/087658 in view Mihelich in view of Krishnapura, as modified, teaches to determine a derivative of the auxiliary attenuation value as a basis to modify the operational state value of the LPF (which generally describes a low-pass filter having a bandwidth of a rad/s. FIG. 15b illustrates a general companding equivalent of the low-pass filter in FIG. 15a. A nonlinearity block 1512 having a non-linear function f(v) is used to provide the output y, and an amplifier 1508 having a gain of 1/f'(v), where f'(v), is the derivative of f(v), is used at the input. f(v) serves as an expander, and the amplifier with gain 1/f'(v) serves as a compressor par [0083], see Mihelich).

	Regarding claim 12, Claim 13 (see claims 8, 12, 13) of 17/087658 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claim 13 (see claims 8, 12, 13) of 17/087658 in view Mihelich in view of Krishnapura, as modified, teaches to determine an anti-log conversion of the audio signal prior to applying the audio signal to the LPF (FIG. 8a illustrates an example of a first-order, log-domain, low-pass filter. Such 

	Regarding claim 13, Claim 13 (see claims 8, 12, 13) of 17/087658 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claim 13 (see claims 8, 12, 13) of 17/087658 in view Mihelich in view of Krishnapura, as modified, teaches dynamically adjust the operational state value of the LPF based on a change to a threshold power level (the boundary value may be dynamically updated in real-time based on estimated operational characteristics provided to the load power comparator 150 from the parameter computer 112 on the estimated operational characteristics line 144. For example, the real-time loudspeaker parameters of the loudspeaker 106 may be used by the load power comparator 150 to derive the boundary as a real-time varying value. Alternatively, the boundaries may be a stored value, or derived in real-time by the parameter computer 112 and provided to the load power computer 150 for use in monitoring the thresholds, par [0090], see Mihelich); and filter the audio signal via the low pass filter (LPF) (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, to model loudspeaker admittance in a high frequency range of the loudspeaker (par [0047], see Mihelich); audio content in the form of a song may be provided on the audio signal line 406, and one of the filters may ascertain the magnitude of energy in the audio signal at a selected frequency, such as 80 Hz, par [0053], see Mihelich). 

	Regarding claim 14, Claim 13 (see claims 8, 12, 13) of 17/087658 in view Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Claim 13 (see claims 8, 12, 13) of 17/087658 in view Mihelich in view of Krishnapura, as modified, teaches wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal (A current sensor, such as a resistor across the input terminals of the loudspeaker 106, a Hall effect sensor installed in, on or in nearby vicinity to the loudspeaker 106, or any other form of sensor capable of providing a signal representative of current of an audio signal being supplied to the loudspeaker 106 may be used to obtain a variable voltage proportional to the real-time current that is representative of an estimate of the current received by the loudspeaker 106, Fig. 1, par [0032], see  Mihelich).

	Regarding claim 15, this claim merely specifies a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform the method in claim 1 and is therefore rejected under Claims 1, 5, 6 of 17/087658 in view Mihelich in view of Krishnapura for the same reasons (see par [0027], see Mihelich). 

	Regarding claim 17, this claim merely specifies a non-transitory computer readable storage medium of Claim 15, wherein the processor is further configured to perform the method in claim 3 and is therefore rejected for the same reasons.  

	Regarding claim 18, this claim merely specifies a non-transitory computer readable storage medium of Claim 15, wherein the processor is further configured to perform the method in claim 4 and is therefore rejected for the same reasons.

	Regarding claim 19, this claim merely specifies a non-transitory computer readable storage medium of Claim 15, wherein the processor is further configured to perform the method in claim 5 and is therefore rejected for the same reasons.
 
	Regarding claim 20, this claim merely specifies a non-transitory computer readable storage medium of Claim 15, wherein the processor is further configured to perform the method in claim 6 and is therefore rejected for the same reasons.

Allowable Subject Matter

14.	Claims 1, 3-8, 10-15, and 17-20 would be allowable if overcome the nonstatutory double patenting rejections set forth in this Office Action.  It should be noted that when filling a new Terminal Disclaimer, please keep in mind that Application  16/721835 was just issued a US Patent number which is 11171615; and Application 16/721811 was just issued a US Patent number which is 11146219.

Conclusion

15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654